I concur on the ground that the preponderance of evidence shows that the plaintiff was the father of the child. As to the other matters contained in the opinion I express no opinion as they seem to introduce a bit of moralizing with which the judiciary is not concerned. I also call attention *Page 454 
to the fact that the real reason why the early common law concerned itself with annulment of marriage because of the wife's pregnancy by another than the husband was because the feudal law of estate-tail depended on heirship of the husband. The heir was the issue of both the body of the wife and the husband. This and the fraud I think, rather than the scandal and ill repute reflected on the spouses which would be set agog and greatly aggravated by a trial, were the real reasons for setting aside the marriage.